Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 07/23/2020. In the instant amendment, claims 21-39 are newly added.
Claims 21-39 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/17/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

112(f)
Claims 21, 24, 28-29, 34, 37 and 39 meet the following 3-prong analysis and are presumed to invoke 35 U.S.C. 112(f). Therefore, these claims are statutory subject matter.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2015/0046425 to Lin
[0101] In one embodiment, one or more schedulers may be configured to schedule virtual machines or servers to execute apps. In another embodiment, the schedulers may be configured to schedule robot modules to execute apps. The scheduler is implemented with the goal to improve the overall performance of the system of the present invention by efficiently allocating and utilizing system resources. For example, in FIG. 4J, a scheduler 660 may be utilized to coordinate the server (e.g., the application search engine server 100b), the electronic device of the first user 10, the network 30, the application server 200, and the electronic device for the second user 20, in order to facilitate execution of the apps. For example, the scheduler 660 may coordinate according to the requirements of the system components, such as the amount of resource needed, number of tasks running, waiting time, priorities, data dependency, and etc. The scheduler 660 may also be disposed inside the server (e.g., in the application search engine server 100b) according to an example of the present invention. 

US 2010/0115621 to Staniford
[0085] In step 445, the list of results produced by applying the heuristics in step 425 for the features in the data packet are referenced to determine which features in the data packet are to be processed using a virtual machine. Malicious probability scores for each feature may be compared against a threshold to determine whether the feature indicates suspicious network content. The features associated with the data packet may be ranked in priority order. The features may be used to prioritize whether to refer the data packet, and associated content, to a virtual machine in the order identified in step 425, in the priority order determined by their respective malicious probability scores, or in some other order. 

US 2013/0042115 to Sweet
[0152] One or more command sets 58 and their corresponding rule sets 59 constitute a policy domain. The purpose of a policy domain is to establish a specific configuration for each type of virtual machine 42 which will help harden it against and react to prevent attacks. The policy domain consists of a set of commands 58 applied to both the operating system 44 and the applications running on it and a corresponding set of rules 59 to ensure that the commands are appropriately executed. Other commands 58 and corresponding set of rules 59 might be associated with reactive actions designed to prevent a successful attack against virtual machine 42. Groups of virtual machines 42, each running the same operating system 44 and applications can run the same policy domain, greatly reducing the number of command sets 58 that the grid computer system 200 needs. In this way, any rules, commands, scheduling directives and configuration parameters, including firewall rules and configuration directives, may be scoped to affect all virtual machines 42, a single virtual machine 42, or multiple user-defined groups of virtual machines. 

US 2018/0026944 to Phillips
[0042] The move towards cloud computing disrupts this traditional model by transferring much of the security responsibility directly to the owner, creator or manager of an application or service provided by the service provider network 102. For example, in various embodiments in which the service provider network 102 is or includes a cloud computing environment, the service provider network 102 can host, run and manage different software applications and other services for different users, companies or organizations at a remote location and make these software applications and services available to a plurality of other users via network (e.g., an internal network and/or one or more external networks 114). These applications and services can reside in physical or virtual machines, devices and/or subnets of the service provider network 102 (e.g., including the one or more server devices 104.sub.1-n, the one or more VMs 106.sub.1-n, the one or more data stores 108.sub.1-n, or combinations thereof) that can have resources added or removed on demand, instantiated, quiesced, and re-instantiated on other peer hardware. Firewall policies associated with such applications and services can define traffic authorized to enter and exit from the respective physical or virtual machines, devices and/or subnets at which the respective applications and services are deployed. For example, some firewall policies for services and applications deployed for a VM (e.g., the one or more VMs 106.sub.1-n) in a cloud computing environment can specify the type of traffic that is allowed to pass through a virtual network interface card (VNIC) or virtual interface card (VIC) that connects with the VM and/or a virtual subnet associated with the VM within the service provider network 102. This allows the owner to specify security policy that restricts traffic between virtual machines attached to the same virtual subnet, something that is not possible with a traditional firewall appliance in a physical deployment. 

US 2020/0302311 to Scheutz
 [0039] The control override engine 414 may include one or more disabling scripts for overriding operation of the intelligent system 102. For example, a disabling script of the control override engine 414 may direct the virtualization layer 308 to shut down the virtual machine 310 on which the intelligent system 102 is running, as indicated by soft shut-down button 332. In some embodiments, a disabling script of the control override engine 414 may further include instructions for controlling the system, e.g., the robot 202, controlled and/or operated by the intelligent system 102. These instructions may read the sensor signals 424 from the sensors 304, and issue commands to the effectors/actuators 306 to bring the physical system, e.g., the robot 202, into a safe state in an orderly and/or coordinated manner. 
 [0062] The present disclosure may be utilized to test the autonomous rescue robot 202 (FIG. 2) operating in the environment 200. The robot 202 may be in an online state. For example, the robot 202 may be in an active mode engaged in a search and rescue operation in the environment 200. The ethical core 400 may create a clone of the robot's intelligent system 102, and may ethically test the clone. Meanwhile, the robot 202 may continue operating in the real-world environment 200. Suppose during testing that the clone selects an action representing an aberrant behavior, such as killing an injured person since the reward system indicates that victims that are not alive do not need to be rescued. In this case, the clone fails the test, and the control override engine 402 may execute a disabling script, shutting the robot 202 down. For example, the virtual machine 310 on which the robot's intelligent system 102 is running may be shut down or terminated. The control override engine 414 may then take over control of the robot 202, and transition the robot 202 to a safe mode or state for shut down, ensuring that the intelligent system 102 can no longer operate any of the robot's effectors/actuators 306. 

US 2019/0325763 to Hux
[0159] Computing device 1500 is capable of working and being in communication with any number and type of other computing devices as shown in FIG. 16, where computing device computing device 1500 is shown in communication with computing device 1650 including (without limitations) an autonomous machine or an artificially intelligent agent, such as a mechanical agent or machine, an electronics agent or machine, a virtual agent or machine, an electro-mechanical agent or machine, etc. Examples of autonomous machines or artificially intelligent agents may include (without limitation) robots, autonomous vehicles (e.g., self-driving cars, self-flying planes, self-sailing boats, etc.), autonomous equipment (self-operating construction vehicles, self-operating medical equipment, etc.), and/or the like. Throughout this document, "computing device" may be interchangeably referred to as "autonomous machine" or "artificially intelligent agent" or simply " robot". 

US 2020/0076879 to Lin
[0014] Refer to FIG. 1, which is a schematic diagram of a personal cloud system 10 according to an embodiment of the present invention. The personal cloud system 10 includes at least a smart device 102 and a server 104. The smart device 102 may be a smart mobile, a pad, a computer, a smart speaker, a smart robot, a game machine or any interactive device. The server 104 includes at least a virtual machine VM, each of the virtual machines VM_1-VMN may be a virtual private server (VPs), an Amazon web services (AWS) or any server technique, wherein each virtual machines VM_1-VM_N includes a target text unit, the target text unit is information-connected to a header having a sorting code, and the header is information-connected a logic configurable unit having at least an image file, and each image file includes an identification (ID) corresponding to the sorting code to be precisely read by the header. In an embodiment, the virtual machine VM may be a single dedicated server having a user menu, and as shown in FIG. 1, the virtual machine VM may include the image files IF 1-IF N. Notably, the smart device 102 is connected to the server 104 via the Internet or a local area network so as to read the logic configurable unit with an application, which reads and displays according to the sorting code corresponding to the header, such that the smart device 102 loads and executes the corresponding image file IF. For example, the server 104 may be a cloud server connected to the smart device 102 via the internet or the local area network. Therefore, the smart device 102 may read the data of the server 104 asynchronously, such that the smart device 102 may simultaneously synchronize the data of the server 104, e.g. applications, records or keys, when the smart device 102 executes the application. 

The prior art of record (Lin in view of Staniford, Sweet, Phillips, Scheutz, Hux, and Lin) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 21 "... wherein the plurality of kinds of virtual containers include a first kind of virtual container that is capable of choosing any device as a device for executing the virtual container, and a second kind of virtual container that involves a physical connection in the robot device and therefore has a restriction on the choice of a device for executing the virtual container, the first kind of virtual container and the second kind of virtual container are loosely coupled for operation, placement of the second kind of virtual container is achieved by choosing a device that meets the restriction, the virtual container that has a restriction on the choice of a device for executing the virtual container is stateless, and when malfunction of any of the group of devices composing the cluster occurs, and execution of the robot application is stopped, if the malfunctioning device or a device that replaces the malfunctioning device is recovered as a device composing the cluster, execution of the robot application is restarted by placing and activating the virtual container in the recovered device.” and similarly recited in such manners in other independent claims 37-39.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 21-39 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193